Opinion filed September 9, 2021




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-21-00123-CV
                                  __________

                CHRISTOPHER LEE CANTU, Appellant
                                          V.
                     MISTY DIANE CANTU, Appellee


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. DV00321


                     MEMORANDUM OPINION
      Appellant, Christopher Lee Cantu, filed a pro se notice of appeal from a final
decree of divorce. When the appeal was docketed in this court on June 16, 2021, the
clerk of this court requested that Appellant forward the $205 filing fee or a statement
of inability to afford the payment of court costs, along with a docketing statement,
to this court on or before July 6, 2021. We notified Appellant by letter dated July 21,
2021, that these items were past due. In the July 21 letter, we directed Appellant to
pay the $205 filing fee or file a statement of inability to afford the payment of court
costs on or before August 6, 2021, and we informed Appellant that his failure to do
so “may result in dismissal of the case.” As of this date, we have not received the
filing fee, a statement of inability to afford the payment of court costs, or a docketing
statement. Furthermore, we have not received any other response from Appellant to
the above letters.
      Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                      PER CURIAM


September 9, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2